                                                                                                                      1 Joel Edward Tasca
                                                                                                                        Nevada Bar No. 014124
                                                                                                                      2 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      3 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      4 Facsimile: 702.471.7070
                                                                                                                        demareel@ballardspahr.com
                                                                                                                      5
                                                                                                                        STROOCK & STROOCK & LAVAN LLP
                                                                                                                      6 Arjun P. Rao (admitted pro hac vice)
                                                                                                                        Alisa Taormina (admitted pro hac vice)
                                                                                                                      7 2029 Century Park East, 18th Floor
                                                                                                                        Los Angeles, CA 90067
                                                                                                                      8 Telephone: 310.556.5800
                                                                                                                        Facsimile: 310.556.5959
                                                                                                                      9 Email: arao@stroock.com
                                                                                                                        Email: ataormina@stroock.com
                                                                                                                     10
                                                                                                                        Attorney for Defendant
                                                                                                                     11 JPMorgan Chase Bank, N.A.

                                                                                                                     12
                                                                                                                                                  UNITED STATES DISTRICT COURT
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                                                         DISTRICT OF NEVADA
                                                                                                                     14
                                                                                                                          JORDAN D. ETZIG,                             CASE NO. 2:21-cv-00180
                                                                                                                     15
                                                                                                                                  Plaintiff,                           STIPULATION AND ORDER TO
                                                                                                                     16                                                EXTEND TIME FOR JPMORGAN
                                                                                                                          v.
                                                                                                                     17                                                CHASE BANK, N.A. TO FILE ITS
                                                                                                                        JPMORGAN CHASE BANK, NATIONAL                  REPLY IN SUPPORT OF ITS MOTION
                                                                                                                     18 ASSOCIATION,                                   TO DISMISS

                                                                                                                     19           Defendant.                           (First Request)
                                                                                                                     20
                                                                                                                                  Defendant JPMorgan Chase Bank, N.A.’s (“Chase”) reply in support of its
                                                                                                                     21
                                                                                                                          Motion to Dismiss (ECF No. 19) (the “Reply”) currently is due May 28, 2021. Chase
                                                                                                                     22
                                                                                                                          has requested, and Plaintiff has agreed, that Chase has up to and including June 11,
                                                                                                                     23
                                                                                                                          2021 to file its Reply, to provide time for Chase to consider Plaintiff’s arguments and
                                                                                                                     24
                                                                                                                          prepare its response.
                                                                                                                     25

                                                                                                                     26
                                                                                                                                                      [Continued on following page.]
                                                                                                                     27

                                                                                                                     28


                                                                                                                          LA 52582731
                                                                                                                     1            This is the first request for such an extension, and it is made in good faith and

                                                                                                                     2 not for purposes of delay.

                                                                                                                     3 Dated: May 25, 2021

                                                                                                                     4 BALLARD SPAHR LLP                                 MITCHELL D. GLINER, ESQ.
                                                                                                                     5
                                                                                                                       By: /s/ Joel E. Tasca                             By: /s/ Mitchell D. Gliner
                                                                                                                     6 Joel Edward Tasca                                 Mitchell D. Gliner
                                                                                                                       Nevada Bar No. 014124                             Nevada Bar No. 3419
                                                                                                                     7 1980 Festival Plaza Drive, Suite 900              3017 W. Charleston Blvd., #95
                                                                                                                       Las Vegas, Nevada 89135                           Las Vegas, NV 89102
                                                                                                                     8
                                                                                                                       Attorney for Defendant                            Attorney for Plaintiff
                                                                                                                     9 JPMorgan Chase Bank, N.A.

                                                                                                                     10

                                                                                                                     11

                                                                                                                     12                                           ORDER
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13                                           IT IS SO ORDERED:
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                     14

                                                                                                                     15                                           UNITED STATES MAGISTRATE JUDGE
                                                                                                                     16
                                                                                                                                                                  DATED:
                                                                                                                     17

                                                                                                                     18                                           DATED this 28th day of May, 2021.

                                                                                                                     19

                                                                                                                     20

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28

                                                                                                                                                                     2
                                                                                                                          LA 52582731
